


Exhibit 10.1
 
SHARE PURCHASE AGREEMENT
 
This SHARE PURCHASE AGREEMENT, dated as of March 24, 2010, by and among GENESIS
SOLAR CORPORATION, a Colorado corporation formerly known as Cogenco
International, Inc., whose address is 4600 South Ulster Street, Suite 800,
Denver, CO 80237 (“GSC” or the “Company”) and VITAL SOURCE, S.A., whose address
is Via San Salvatore 13, P.O. Box 616, CH 6902, Paradiso, Switzerland, an entity
organized under the laws of Switzerland (“Purchaser’), for the purchase by
Purchaser of 3,500,000 shares of GSC common stock (the “Purchased Shares”) as
described below and subject to adjustment as provided herein.


RECITALS


A.           GSC is currently a development stage company, has only limited cash
resources, a significant negative working capital deficit, and is currently not
actively involved in business operations although it is party to an agreement to
acquire certain subsidiaries from GENESIS ENERGY INVESTMENTS PLC, an Hungarian
entity operating as a public company whose common stock is traded on the
Budapest Stock Exchange (“Seller”).  Such agreement is that certain Stock
Purchase Agreement (“original Agreement”) made as of July 24, 2009, by and
between GSC and Seller, as the Agreement was amended by Amendment No. 1 dated
November 24, 2009 and Amendment No. 2 dated January 19, 2010.  The parties have
not timely completed their obligations under the original Agreement, as amended
(the “Amended Agreement”) and are negotiating amendments to the Amended
Agreement which will reflect the current situation.


B.           Purchaser is an investor with experience investing in, and/or
working with, development stage companies such as the Company, has been provided
all information about the Company it and its advisors have sought (including
being afforded the opportunity to ask and receive answers from the Company and
its management about the Company’s current and/or contemplated business
activities), and is able to bear the risk of losing all of his or its
investments in the Purchased Shares.


C.           GSC and Purchaser desire to enter into this agreement pursuant to
which Purchaser will purchase from GSC, and GSC will sell to Purchaser, the
restricted common stock described herein.


D.           Purchaser understands that, should GSC common stock be registered
under the Securities Exchange Act of 1934, the Purchaser, as the holder of
greater than 5% of the outstanding shares, will be obligated to file certain
reports with the Securities and Exchange Commission (including reports on
Schedule 13D or 13G, as applicable), and reports pursuant to Section 16(a) of
the Securities Exchange Act of 1934.
 
 
1
Share Purchase Agreement

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I 
 
PURCHASE AND SALE OF COMMON SHARES
 
 
1.1    Purchase and Sale of Common Shares.  Subject to the terms and conditions
herein set forth, GSC agrees to issue and sell to Purchaser, and Purchaser
agrees to subscribe for and take up, at the Closing Date, the Purchased Shares.
 
1.2    Purchase Price.  By no later than June 30, 2010 (the “Closing Date”), in
a single payment Purchaser shall pay GSC $10.00 (US currency) per share for the
Purchased Shares for a total purchase price (the “Purchase Price”) of
$35,000,000 (US).  The Purchaser shall pay the Purchase Price to GSC in
accordance with wiring instructions provided to Purchaser.
 
1.3    Use of Proceeds.  GSC intends to use the proceeds from the funds to be
received approximately as follows:
 
(a)           $33,745,000 US will be converted into (or retained in) Euro
currency amounting to €25,000,000 for the purchase of shares of common stock of
Genesis Solar España, S.L. (“GSE,” the “GSE Shares”).
 
(b)           $1,750,000 US to Genesis Capital Management Limited (“GCM,” an
entity affiliated with GSC) as a finder’s fee pursuant to an agreement between
GSC and GCM.  To the extent that the Company’s working capital and other assets
are insufficient to pay the entire finder’s fee to GCM (inasmuch as the total of
the finder’s fee and the amount to be paid for the GSE Shares exceeds the
contemplated investment), GCM has agreed to allow the Company to retain that
portion of the finder’s fee necessary to allow the Company to meet its
obligations.  The portion retained will still be due and owing to GCM.
 
(c)           The Company has insufficient funds on hand to complete its due
diligence or the contemplated transactions.  Inasmuch as all of the proceeds
from the Purchaser will be used in connection with the finder’s fee and the
transaction, the Company will have to raise additional funds for general and
administrative expenditures and for working capital well prior to the date of
the Purchaser’s investment, and the Company intends to do so as described in
paragraph 1.6 below.
 
1.4    Related Party Transactions.  By purchasing GSC common stock, the
Purchaser represents that it has discussed the existence and status of certain
related party transactions that were not negotiated at arms’-length, as well as
the investment itself and the contemplated use of funds with GSC and its
controlling and other affiliated persons (including GCM, GSE, Seller, and GIF),
and further acknowledges and approves of the use of proceeds of the Purchaser’s
investment.
 
 
2
Share Purchase Agreement

--------------------------------------------------------------------------------

 
 
(a)           The Purchaser understands that the Company’s largest shareholder,
Genesis Investment Funds Limited (“GIF”), is controlled by GCM, and any
transaction involving GCM or any other affiliate of GCM (including Seller) can
be considered to be a related party transaction and not negotiated at
arms’-length.
 
(b)           GCM is indebted to GSC for $118,808 as of December 31, 2009,
although GCM has made payments to GSC on that note, and the next payment of
$25,000 is due on or before March 31, 2010.
 
(c)           GSC cannot offer any assurance that any funds made available to it
through the Purchaser’s investment will be sufficient to allow GSC to complete
its business plan which involves (among other things) acquiring the GSE Shares
and acquiring all of the other outstanding shares of GSE common stock from
Seller (Genesis Energy Investments Plc. as defined above), all of which are
related party transactions.
 
(d)           The Purchaser and GSC each acknowledge that before completing the
acquisition of the GSE Shares, whether from Seller or another entity, GSC must
satisfactorily complete a significant amount of due diligence, but that this due
diligence will be with respect to related parties.  If the due diligence proves
unacceptable, the Company may postpone the acquisition of the GSE Shares or
terminate its obligation to do so.
 
1.5    Closing.
 
(a)           Subject to the satisfaction or waiver of the conditions set forth
in Articles IV and V, the subscription for and issuance of the Purchased Shares
shall take place at GSC’s principal offices (or as GSC may otherwise designate),
or at such other time and place as the parties shall agree on the Closing Date
(the “Closing”).
 
 (b)           Delivery.  On receipt of payment of the Purchase Price, GSC will
prepare a stock certificate in the name of Purchaser for the Purchased Shares
after receipt of good funds therefor or as otherwise agreed between the parties.
 
1.6    Other Offerings.  Purchaser acknowledges that prior to the execution of
this Agreement the Company has negotiated with a third party for the offer and
sale its common stock at a price per share that is significantly less than the
price per share of the Purchased Shares (the “Other Shares”), and the Company
currently may complete the sale and issuance of the Other Shares before the
Closing Date.   Purchaser understands that the Company may sell up to 1,000,000
Other Shares for $5.00 per share, more or less.
 


 
3
Share Purchase Agreement

--------------------------------------------------------------------------------

 
ARTICLE II   
 
REPRESENTATIONS AND WARRANTIES OF GSC


GSC represents and warrants to Purchaser as follows:


2.1    Corporate Existence and Power.  GSC (a) is a corporation duly organized,
validly existing and in good standing under the laws of the state of Colorado;
(b) has all requisite power and authority to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently, or is proposed to be, engaged; (c) is not qualified as a foreign
corporation in any other state of the United States or other country, and (d)
has the corporate power and authority to execute, deliver and perform its
obligations under this Agreement.  GSC has no Subsidiaries.
 
2.2    Authorization; No Contravention.  The execution, delivery and performance
by GSC of this Agreement and the transactions contemplated hereby and thereby
(a) have been duly authorized by all necessary corporate action; (b) do not
contravene the terms of the Articles of Incorporation or the By-laws; (c) do not
violate, conflict with or result in any breach, default or contravention of (or
with due notice or lapse of time or both result in any breach, default or
contravention of), or the creation of any Lien under, any Contractual Obligation
of GSC or any Requirement of Law applicable to GSC; (d) do not give rise to any
right of another party thereto to accelerate, terminate or otherwise modify any
Contractual Obligation and (e) do not violate any judgment, injunction, writ,
award, decree or order of any nature (collectively, “Orders”) of any
Governmental Authority against, or binding upon, GSC.
 
2.3    Governmental Authorization; Third Party Consents. Except for compliance
with securities laws in connection with the offer and sale of the Purchased
Shares, no approval, consent, compliance, exemption, authorization,
confirmation, transfer or other action by, or notice to, or filing with, any
Governmental Authority or any other Person, and no lapse of a waiting period
under a Requirement of Law, is necessary or required in connection with the
execution, delivery or performance (including, without limitation, the sale,
issuance and delivery of the Purchased Shares) by, or enforcement against, GSC
of this Agreement and the other Transaction Documents or the transactions
contemplated hereby and thereby.
 
2.4    Binding Effect.  This Agreement and each of the other Transaction
Documents has been duly executed and delivered by GSC, and constitutes the
legal, valid and binding obligations of each such entity, enforceable against it
in accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity relating to enforceability
(regardless of whether considered in a proceeding at law or in equity).
 
2.5    Litigation.  There are no actions, suits, proceedings, claims,
complaints, disputes, arbitrations or investigations (collectively, “Claims”)
pending or, to the Knowledge of GSC, threatened, at law, in equity, in
arbitration or before any Governmental Authority against or involving GSC nor to
the Knowledge of GSC is there any basis for any of the foregoing.  The foregoing
includes, without limitation, Claims pending or, to the Knowledge of GSC,
threatened or any basis therefor known by GSC involving the prior employment of
any employee of GSC, their use in connection with the business of such entity of
any information or techniques allegedly proprietary to any of their former
employers or their obligations under any agreements with prior employers.  No
Order has been issued by any court or other Governmental Authority against GSC
or any of GSC’s assets, including any Order purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any of the other
Transaction Documents.
 
 
 
4
Share Purchase Agreement

--------------------------------------------------------------------------------

 
 
2.6    Compliance with Laws.
 
(a)    Except as provided herein or in the documents that GSC has filed with the
United States Securities and Exchange Commission, GSC is in compliance with all
Requirements of Law and all Orders issued by any court or Governmental Authority
against or affecting such entity or its assets.  To GSC’s Knowledge, there is no
existing or proposed Requirement of Law which could reasonably be expected to
prohibit or restrict GSC from, or otherwise materially adversely effect GSC in,
conducting its Business in any jurisdiction in which it now conducts or proposes
to conduct its Business.


(b)    GSC has all material licenses, permits, registrations and approvals of
any Governmental Authority (collectively, “Permits”) that are necessary or
required for the conduct of the Business; GSC holds or will acquire such Permits
and have made or will make all filings necessary for the conduct of their
Business; such Permits as have been obtained are in full force and effect; and
no material violations or notices of any violations or deficiencies are or have
been received or recorded in respect of any Permit.


(c)    No material expenditure is presently required by GSC to comply with any
existing Requirement of Law or Order.


2.7    Capitalization.


(a)    The Company currently has 600 million shares of stock authorized, of
which 500 million are shares of Common Stock and 100 million are shares of
preferred stock.   As of March 24, 2010 there are 2,963,000 shares of Company
common stock outstanding and no shares of preferred stock outstanding.


(b)    As of March 24, 2010, there are no options, warrants, conversion
privileges, subscription or purchase rights (including any preemptive rights) or
other rights outstanding to purchase or otherwise acquire (i) any authorized but
unissued, unauthorized or treasury shares of GSC, (ii) any Share Equivalents or
(iii) other securities of GSC.  As of March 24, 2010, the Company has been in
negotiations with a third party to purchase up to 1,000,000 shares of its common
stock at $5.00 per share.


(c)    The Purchased Shares will, as of the Closing, have been duly authorized,
and when issued and sold to Purchaser after payment therefor, will be validly
issued, fully paid and non-assessable and not subject to any preemptive or
similar rights, will be issued in compliance with the registration and
qualification requirements of all applicable securities laws and will be free
and clear of all other Liens.  All of the issued and outstanding shares of
Company common stock are duly authorized, validly issued, fully paid and
non-assessable.
 
 
5
Share Purchase Agreement

--------------------------------------------------------------------------------

 


2.8    No Default or Breach; Contractual Obligations.  Since April 1, 2008, GSC
has not received notice of a default and is not in default under, or with
respect to, any Contractual Obligation nor does any condition exist that with
notice or lapse of time or both would constitute a default or cause the
acceleration of any of the obligations of any such entity thereunder.
 
2.9    Real Estate.  GSC does not own any real property.  GSC leases certain
office space at its principal place of business from an unaffiliated party.
 
2.10    Charter Documents and Corporate Records.  GSC has offered to provide to
Purchaser true and complete copies of the Articles of Incorporation and Bylaws
of GSC as in effect on the date hereof (which documents are also filed with the
Securities and Exchange Commission).  The minute books, or comparable records,
of GSC are also available to Purchaser at its request and contain true and
complete records of all meetings and resolutions of the Board of Directors (and
any committee thereof) and shareholders of such entities since the time of
organization of such entities and accurately reflect all transactions referred
to in such minutes and consents in lieu of meeting.
 
2.11    Financial Statements.  The documents that GSC has filed with the United
States Securities and Exchange Commission contain financial statements as
described therein.
 
2.12    Taxes.
 
(a)      GSC has paid all Taxes which have come due and are required to be paid
by it through the date hereof, other than Taxes being disputed in good faith for
which adequate reserves have been specifically made on the most recent balance
sheet delivered to Genesis;
 
(b)     GSC has timely filed or caused to be filed Tax Returns that it is
required to have filed, and all such Tax Returns and other filings are accurate
and complete in all material respects;
 
(c)     with respect to all Tax Returns of GSC, (i) there is no assessment or
reassessment proposed or, to the Knowledge of GSC, threatened against GSC other
than assessment in the normal course of filing of GSC and (ii) no audit is in
progress with respect to any Tax Returns and GSC has never been subject to any
such audit, no extension of time is in force with respect to any date on which
any Tax Return was or is to be filed and no waiver or agreement is in force for
the extension of time for the assessment or payment of any Tax;
 
(d)     there are no Liens for Taxes on the assets of GSC;
 
(e)     GSC has no liability for Taxes of any Person other than itself;
 
 
6
Share Purchase Agreement

--------------------------------------------------------------------------------

 
 
(f)     GSC has not been and no such entity is in violation (or with notice
would be in violation) of any applicable Requirement of Law relating to the
payment or withholding of Taxes;
 
(g)     GSC has duly and timely withheld from employee, officer or director
salaries, wages, and other compensation and paid over to the appropriate taxing
authorities all material amounts required to be so withheld and paid over for
all periods under all applicable laws;
 
(h)     there is no contract, agreement, plan or arrangement covering any Person
that, individually or collectively, could give rise to the payment of any amount
that would not be deductible by GSC; and
 
(i)     GSC will not have any liability on or after the date hereof under any
Tax sharing agreement or similar contract to which they have been a party, and
all such Tax sharing agreements in effect before the date hereof shall terminate
and be of no further force and effect as of the date hereof.
 
2.13    No Material Adverse Change; Ordinary Course of Business.  Other than as
contemplated herein (including those issues regarding the Amended Agreement set
forth in the recitals to this Agreement) or in the documents that GSC has filed
with the United States Securities and Exchange Commission.
 
(a)           There has not been a Material Adverse Effect other than GSC’s
continuing expenditure of funds to meet certain of its obligations,
 
(b)           GSC has not participated in any transaction material to the
Condition of GSC or otherwise acted outside the ordinary course of business,
including, without limitation, declaring or paying any dividend or declaring or
making any distribution to its Shareholders,
 
(c)           GSC has not engaged in any related party transaction except as set
forth in the documents that GSC has filed with the United States Securities and
Exchange Commission and above.
 
(d)           GSC has not increased the compensation of any of its officers or
the rate of pay of any of its employees,
 
(e)           GSC has not created or assumed any Lien on a material asset,
 
(f)           GSC has not entered into any Contractual Obligation, other than in
the ordinary course of business or as contemplated by this Agreement, and
 
(f)           There has not occurred a material change in the accounting
principles or practice of GSC.
 
2.14    Private Offering.  No form of general solicitation or general
advertising was used by GSC or representatives of GSC in connection with the
offer or sale of the Purchased Shares or any shares offered to or purchased by
the Other Purchasers.  No registration of the Purchased Shares or filing of a
prospectus in connection therewith, pursuant to the provisions of the Securities
Act, applicable rules of the Commission, any other foreign securities laws or
any state securities or “blue sky” laws, will be required by the offer, sale or
issuance of the Purchased Shares or any shares offered to or purchased by the
Other Purchasers.  GSC agrees that neither it, nor anyone acting on its behalf,
shall offer to sell the Purchased Shares or any other securities of GSC so as to
require the registration of the Purchased Shares or filing of a prospectus in
connection therewith, pursuant to the provisions of the Securities Act,
applicable rules and instruments of the Commission, or any state securities or
“blue sky” laws.
 
 
7
Share Purchase Agreement

--------------------------------------------------------------------------------

 
 
2.15    Employee Benefit Plans.  Other than as set forth in the documents GSC
has filed with the Securities and Exchange Commission, GSC has not adopted any
retirement, pension, supplemental pension, savings, retirement savings, retiring
allowance, bonus, profit sharing, stock purchase, phantom stock, share
appreciation rights, deferred compensation, severance or termination pay, change
of control, life insurance, medical, hospital, dental care, vision care, drug,
sick leave, short term or long term disability, salary continuation,
unemployment benefits, vacation, incentive, compensation or other employee
benefit plan, program, arrangement, policy or practice whether written or oral,
formal or informal, funded or unfunded, registered or unregistered, insured or
self-insured that is maintained or otherwise contributed to, or required to be
contributed to, by or on behalf of GSC for the benefit of current or former
employees, directors, officers, shareholders, independent contractors or agents
of GSC.  GSC may, in the future adopt health insurance and other insurance and
employee benefit plans.
 
2.16    Insurance.  GSC has no insurance policies held by or on behalf of GSC.
 
2.17    Environmental Matters.  To the Knowledge of GSC, GSC is in full
compliance with all applicable Environmental Laws and, without limiting the
foregoing, has not caused or permitted the release of a contaminant into the
environment except in full compliance with Environmental Laws and all permits or
authorizations required pursuant to Environmental Laws have been obtained, are
valid and in full force. There is no civil, criminal or administrative judgment,
action, suit, demand, claim, hearing, notice or violation, investigation,
proceeding or demand letter pending or, to the Knowledge of GSC, threatened
against GSC pursuant to Environmental Laws; and, to the Knowledge of GSC, there
are no past or present events, conditions, circumstances, activities, practices,
incidents, agreements, actions, omissions or plans which could reasonably be
expected to prevent full compliance with, or which have given rise to or will
give rise to liability under, Environmental Laws.
 
2.18    Broker’s, Finder’s or Similar Fees.  There are no brokerage commissions,
finder’s fees or similar fees or commissions payable by GSC in connection with
the transactions contemplated hereby based on any agreement, arrangement or
understanding with GSC, except that GSC is obligated to pay GCM a fee as
described above.
 
 
8
Share Purchase Agreement

--------------------------------------------------------------------------------

 
 
2.19    Disclosure.  The documents that GSC has filed with the United States
Securities and Exchange Commission are accurate and complete in all material
respects as of the dates such documents were filed with the Securities and
Exchange Commission.
 


ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to GSC, as follows, which
representations and warranties are accurate as of the date hereof and will
continue to be accurate and complete through and including the Closing Date:
 
3.1    Existence and Power.  Purchaser, (a) if Purchaser is a non-natural
person, is duly organized and validly existing under the laws of the
jurisdiction of its formation and (b) has the requisite power and authority to
execute, deliver and perform its obligations under this Agreement and to
complete the transactions herein contemplated.
 
3.2    Authorization; No Contravention.  The execution, delivery and performance
by Purchaser of this Agreement and each of the other Transaction Documents to
which it is a party and the transactions contemplated hereby and thereby,
(a) have been duly authorized by all necessary action, (b) if Purchaser is a
non-natural person, do not contravene the terms of Purchaser’ organizational
documents, or any amendment thereof, and (c) do not violate, conflict with or
result in any breach or contravention of, or the creation of any Lien under, any
Contractual Obligation of Purchaser or any Requirement of Law applicable to
Purchaser, and (d) do not violate any Orders of any Governmental Authority
against, or binding upon, Purchaser.
 
3.3    Governmental Authorization; Third Party Consents.  No approval, consent,
compliance, exemption, authorization or other action by, or notice to, or filing
with, any Governmental Authority or any other Person, and no lapse of a waiting
period under any Requirement of Law, is necessary or required in connection with
the execution, delivery or performance (including, without limitation, the
purchase of the Purchased Shares) by, or enforcement against, Purchaser of this
Agreement and each of the other Transaction Documents to which it is a party or
the  transactions contemplated hereby and thereby.
 
3.4    Binding Effect.  This Agreement and each of the other Transaction
Documents to which it is a party has been duly executed and delivered by
Purchaser, and constitutes the legal, valid and binding obligations of
Purchaser, enforceable against the Purchaser in accordance with its terms.
 
3.5    Purchase for Own Account.  The Purchased Shares to be acquired by
Purchaser pursuant to this Agreement are being or will be acquired for the
Purchaser’s own account and with no intention of distributing or reselling such
Purchased Shares or any part thereof in any transaction that would be in
violation of the securities laws of the United States of America or any state or
other country except to the extent the Purchaser may be entitled to sell or
otherwise dispose of all or any part of such Purchased Shares under an effective
registration statement under the Securities Act or under an exemption from such
registration available under the Securities Act (neither of which are available
at the current time).  If Purchaser should in the future decide to dispose of
any of such Purchased Shares, Purchaser understands and agrees that he or it may
do so only in compliance with the Securities Act and applicable state securities
laws, as then in effect.  Purchaser agrees to the imprinting, so long as
required by law, of a legend on certificates representing all of his or its
Purchased Shares to the following effect:
 
 
9
Share Purchase Agreement

--------------------------------------------------------------------------------

 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE.  THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF SUCH ACT AND SUCH LAWS.
 
3.6    Restricted Securities.  Purchaser understands that the Purchased Shares
will not be registered at the time of their issuance under the Securities Act
for the reason that the sale provided for in this Agreement is exempt pursuant
to Section 4(2) and/or Regulation S of the Securities Act and that the reliance
of GSC on such exemption is predicated in part on Purchaser’s representations
set forth herein.
 
3.7    Broker’s, Finder’s or Similar Fees.  There are no brokerage commissions,
finder’s fees or similar fees or commissions payable by Purchaser in connection
with the transactions contemplated hereby based on any agreement, arrangement or
understanding with Purchaser or any action taken by Purchaser.  The Purchaser
understands GSC’s obligation to pay a fee to GCM as described above, which
payment the Purchaser approves.
 
3.8    Review of the Disclosure and Related Documents; Consultation With
Advisors.  Purchaser has reviewed this Agreement, the documents, agreements, and
understandings referred to herein relating to GSC and its Business, the
documents that GSC has filed with the United States Securities and Exchange
Commission and the other information provided.   Further, Purchaser and his or
its advisors have been afforded the opportunity to ask questions of GSC and its
management, as well as questions of GSC’s controlling person GCM.  Purchaser has
consulted with his or its legal, financial, tax, investment, and accounting
advisors regarding this Agreement, the transactions contemplated hereby, to the
extent Purchaser deemed consultation with such advisors to be necessary or
appropriate in the circumstances.  Based on its or his due diligence
investigation, Purchaser has no reason to believe that any of the information
provided to Purchaser, including the documents that GSC has filed with the
United States Securities and Exchange Commission, is inaccurate or incomplete in
any material respect.
 
 
10
Share Purchase Agreement

--------------------------------------------------------------------------------

 
 
3.9    Accredited and Non-U.S. Investor Status.  Purchaser represents and
warrants that Purchaser is an “Accredited Investor” as defined in Section
2(a)(15) of the Securities Act and Rules 215 and 501(a) promulgated under the
Securities Act.  Purchaser further represents that he or it is a “non-U.S.
person” as that term is defined in Regulation S adopted by the Securities and
Exchange Commission, and further represents that by reason of Purchaser’
business or financial experience, or through the business or financial
experience of his or its advisor(s), Purchaser has the capacity to protect his
or its own interest in connection with the transaction contemplated herein.
 
3.10    Acknowledgement of Risk.  Purchaser represents and warrants that
Purchaser understands that an investment in GSC constitutes one of significant
risk (including those risks described in the documents that GSC has filed with
the United States Securities and Exchange Commission), and Purchaser risks
losing his or its entire investment.  GSC cannot offer any assurance that
Purchaser will be able to recover any portion of his or its investment.  The
risks that impact GSC include (but are not limited to) those that are set forth
in the documents that GSC has filed with the United States Securities and
Exchange Commission, including the risks that (i) GSC has inadequate working
capital; (ii) the Company remains a development stage business with limited
operating history and requires substantial funds in addition to the proceeds
from the sale of Purchased Shares; (iii) an investment in the Company is highly
speculative, and only investors who can afford the loss of their entire
investment should consider investing in the Company; (iv) the Purchaser may not
be able to liquidate his or its investment; (v) transferability of the Purchased
Shares is extremely limited; and (vi) the Company has not paid any dividends on
its Common Stock since inception and does not anticipate the payment of
dividends in the foreseeable future.
 
3.11    No Insider Trading or Market Manipulation.  Purchaser acknowledges that
if he or it has received material, non-public information from GSC, Purchaser
will not engage in any transaction by which Purchaser can be deemed to have
taken advantage of its knowledge of material, non-public information about GSC,
whether in the public market or in a private transaction and whether it occurs
in the United States or elsewhere, and Purchaser will not encourage any other
person to do so.
 
       3.12           Anti-Money Laundering.  Purchaser represents and warrants
that all purchase payments to GSC pursuant to this Agreement will be originated
directly from a bank or brokerage account in the name of Purchaser.  Purchaser
represents and warrants that acceptance of these payment remittances by GSC will
not breach any applicable rules and regulations designed to avoid money
laundering.
 
       3.13           Good Funds. All funds used for the purchase of the
Purchased Shares originated directly from a bank or brokerage account in the
name of the Purchaser located within the United States of America or another
Compliant Jurisdiction as defined in by the Financial Action Task Force on Money
Laundering (found at http://www.oecd.org/fatf/) or in any other manner that may
violate the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272, or any similar law or regulation or executive
order based on such law.
 
 
11
Share Purchase Agreement

--------------------------------------------------------------------------------

 
 
ARTICLE IV

 
CONDITIONS TO THE
OBLIGATION OF PURCHASER TO CLOSE
 
The obligation of Purchaser to purchase the Purchased Shares, to pay the
purchase price therefor and to perform any obligations hereunder shall be
subject to the satisfaction as determined by, or waiver by, Purchaser of the
following conditions on or before the date of the Closing.
 
4.1    Representation and Warranties.  The representations and warranties of GSC
contained in Article II hereof shall be true and correct in all material
respects (except for any such representations and warranties which are qualified
by their terms by a reference to materiality or Material Adverse Effect, which
representation as so qualified shall be true and correct in all respects) at and
on the date of the Closing as if made at and on such date.
 
4.2    Compliance with this Agreement.  GSC shall have performed and complied in
all material respects with all of its agreements set forth herein that are
required to be performed by any of the foregoing on or before the date of the
Closing.
 
4.3    Purchased Shares.  GSC shall have delivered to Purchaser or at Purchaser’
direction certificates in definitive form representing the Purchased Shares,
registered in the name of Purchaser (which delivery may be made after the
Closing).
 
4.4    Good Standing.  GSC shall be in good standing in the state of Colorado.
 
4.5    Consents and Approvals.  All necessary consents, exemptions,
authorizations, or other actions by, or notice to, or filings with, Governmental
Authorities and other Persons in respect of all Requirements of Law shall have
been obtained and be in full force and effect, and no condition or action shall
have been imposed or threatened in connection with obtaining such consents that
would adversely affect GSC or the Business.
 
4.6    No Injunctions.  There shall be no temporary restraining order,
preliminary or permanent injunction or other order issued by any Governmental
Authority preventing or hindering the transactions contemplated by this
Agreement or the Transaction Documents from taking effect.
 
ARTICLE V

 
CONDITIONS TO THE OBLIGATION
OF GSC TO CLOSE
 
The obligation of GSC to issue and sell the Purchased Shares and the obligation
of GSC to perform its other obligations hereunder shall be subject to the
satisfaction as determined by, or waiver by, GSC of the following conditions on
or before the date of Closing:
 
 
 
12
Share Purchase Agreement

--------------------------------------------------------------------------------

 
 
5.1    Representations and Warranties.  Purchaser’ representations and
warranties contained in Article III hereof shall be true and correct in all
material respects (except for any such representations and warranties which are
qualified by their terms by a reference to materiality or Material Adverse
Effect, which representation as so qualified shall be true and correct in all
respects) at and on the date of Closing as if made at and on such date.
 
5.2    Payment of Purchase Price.  Purchaser shall have delivered the aggregate
purchase price to GSC for the Purchased Shares to be purchased by Purchaser.
 
5.3    No Injunctions.  There shall be no temporary restraining order,
preliminary or permanent injunction or other order issued by any Governmental
Authority preventing or hindering the transactions contemplated by this
Agreement or the Transaction Documents from taking effect.
 
 
ARTICLE VI

 
AFFIRMATIVE COVENANTS
 
GSC hereby covenants and agrees with Purchaser as follows:
 
6.1    Preservation of Existence.  GSC shall:
 
(a)    preserve and maintain in full force and effect its existence and good
standing under the laws of its jurisdiction of formation or organization;
 
(b)     preserve and maintain in full force and effect all material rights,
privileges, qualifications, applications, licenses and franchises necessary in
the normal conduct of its business;
 
(c)    conduct the Business in the ordinary course in accordance with sound
business practices, keep its properties in good working order and condition
(normal wear and tear excepted), and from time to time make all needed repairs
to, renewals of or replacements of its properties so that the efficiency of its
business operation shall be reasonably maintained and preserved;
 
(d)    comply with all Requirements of Law and with the directions of any
Governmental Authority having jurisdiction over such entity or its business or
property; and
 
(e)    file or cause to be filed in a timely manner all reports, applications,
estimates and licenses that shall be required by a Governmental Authority.
 
6.2    Books and Records.  GSC shall keep proper books of record and account, in
which full and correct entries shall be made of all financial transactions and
the assets and business of GSC.
 
 
 
13
Share Purchase Agreement

--------------------------------------------------------------------------------

 
 
6.3    Consents.  GSC shall use its reasonable best efforts to obtain all
consents and approvals required in connection with the transactions contemplated
by this Agreement and the Transactions Documents.
 
6.4    Provision of Information.  For the avoidance of doubt, no information
provided by GSC to Purchaser under this Article VI or otherwise shall limit or
otherwise affect in any way the rights and remedies of Purchaser under this
Agreement, including, without limitation, the right of Purchaser to rely on any
conditions to the obligation of Purchaser to close pursuant to Article IV of
this Agreement.
 
ARTICLE VII

 
DEFINITIONS
 
7.1    Definitions.  As used in this Agreement, and unless the context requires
a different meaning, the following terms have the meanings indicated:
 
“Agreement” means this agreement as the same may be amended, supplemented or
modified in accordance with the terms hereof.
 
“Articles of Incorporation” means the Articles of Incorporation of GSC in effect
on the date hereof, as the same may be amended from time to time, which are
available upon request.
 
“Board of Directors” means the Board of Directors of GSC as described in the
documents that GSC has filed with the United States Securities and Exchange
Commission.
 
“Business” means the business of GSC as it currently exists.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of Colorado are authorized or required by law or
executive order to close.
 
“By-laws” means the by-laws of GSC in effect on the date hereof, as the same may
be amended from time to time.
 
“Claims” has the meaning set forth in Section 2.5.
 
“Closing” has the meaning set forth in Section 1.5.
 
“Closing Date” has the meaning set forth in Section 1.2.
 
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute thereto.
 
“Commission” means the United States Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act.
 
 
 
14
Share Purchase Agreement

--------------------------------------------------------------------------------

 
 
 “Condition of GSC” means the assets, business, properties, prospects,
operations or condition (financial or otherwise) of GSC, taken as a whole.
 
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
guaranty, letter of credit or other obligation, contractual or otherwise (the
“primary obligation”) of another Person (the “primary obligor”), whether or not
contingent, (a) to purchase, repurchase or otherwise acquire such primary
obligations or any property constituting direct or indirect security therefor,
(b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (d) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
or failure or inability to perform in respect thereof.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof.
 
“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument to which such Person is a party or
by which it or any of its property is bound.
 
“Dollars” or “$” means United States dollars.
 
“Environmental Laws” means domestic or foreign federal, provincial or state
statutes or regulations, municipal or local by-laws or regulations, decrees,
obligations or liabilities pursuant to common or civil laws, as well as orders,
judgments or injunctions, administrative policies or codes relating to the
environment or to public or worker health and safety.
 
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder.
 
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.
 
“Governmental Authority” means the government of any nation, state, province,
city, locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through shares or capital ownership or otherwise, by any of the
foregoing.
 
“Indebtedness” means, as to any Person, (a) all obligations of such Person for
borrowed money (including, without limitation, reimbursement and all other
obligations with respect to surety bonds, letters of credit and bankers’
acceptances, whether or not matured), (b) all obligations of such Person to pay
the deferred purchase price of property or services, except trade accounts
payable and accrued commercial or trade liabilities arising in the ordinary
course of business and not more than 90 days past due, (c) all interest rate and
currency swaps, caps, collars and similar agreements or hedging devices under
which payments are obligated to be made by such Person, whether periodically or
upon the happening of a contingency, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person under
leases which have been or should be, in accordance with GAAP, recorded as
capital leases, (f) all indebtedness secured by any Lien (other than Liens in
favor of lessors under leases other than leases included in clause (e)) on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
non-recourse to the credit of that Person, and (g) all Contingent Obligations of
such Person.
 
 
15
Share Purchase Agreement

--------------------------------------------------------------------------------

 
 
“Knowledge of GSC” means the reasonable or actual knowledge, after due inquiry,
of (a) the officers and directors of GSC and (b) any employee of GSC who has
supervisory and managerial authority or specific knowledge with respect to a
specific aspect of the Business (provided that such employee shall only be
deemed to have “Knowledge” with respect such specific aspect of the Business for
purposes of this Agreement).
 
“Liabilities” has the meaning set forth in Section 2.18.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other) or preference, priority, right or other
security interest or preferential arrangement of any kind or nature whatsoever
(excluding preferred shares and equity related preferences).
 
“Material Adverse Effect” means a material adverse change in or effect upon (a)
the Condition of GSC or (b) the ability of GSC to perform its obligations
hereunder and under the other Transaction Documents.
 
“Orders” has the meaning set forth in Section 2.2.
 
“Other Purchaser” has the meaning set forth in Section 8.3.
 
“Permits” has the meaning set forth in Section 2.6.
 
“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.
 
“Purchased Shares” has the meaning set forth in the preamble and in Section 1.1.
 
 
 
16
Share Purchase Agreement

--------------------------------------------------------------------------------

 
 
“Purchaser” has the meaning set forth in the preamble to this Agreement.
 
“Requirements of Law” means, as to any Person, any law, statute, treaty, rule,
regulation, right, privilege, qualification, license or franchise or
determination of an arbitrator or a court or other Governmental Authority or
stock exchange, in each case applicable or binding upon such Person or any of
its property or to which such Person or any of its property is subject or
pertaining to any or all of the transactions contemplated or referred to herein.
 
“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations of the Commission thereunder.
 
“Share Equivalents” means any security or obligation which is by its terms
convertible into or exchangeable or exercisable for Common Shares or other
capital shares of GSC, including, without limitation any option, warrant or
other subscription or purchase right with respect to the Common Shares or such
other capital shares.
 
“Tax” or, collectively, “Taxes,” means any and all federal, local and foreign
taxes, assessments and other governmental charges, duties, impositions and
liabilities, including taxes based upon or measured by gross receipts, income,
taxable income, profits, sales, use and occupation, and value added, ad valorem,
employer health, capital gains, transfer, franchise, withholding, payroll,
deductions at source, recapture, employment, excise, capital, lease, service,
license, severance, stamp, occupation, premium, environ­mental, windfall profit
and property taxes, customs, duties and other taxes, governmental fees and other
like assessments or charges of any kind whatsoever, together with all interest,
penalties and additions imposed with respect to such amounts and any obligations
under any agreements or arrangements with any other Person with respect to such
amounts and including any liability for taxes of a predecessor entity.
 
“Tax Returns” means all returns, declarations, reports, claims for refund,
informa­tion statements and other documents relating to Taxes, including all
schedules and attachments thereto, and including all amendments thereof, and the
term “Tax Return” means any one of them.
 
“Transaction Documents” means, collectively, this Agreement and the other
documents to be executed or delivered to complete the transactions contemplated
hereunder (if any).
 
ARTICLE VIII

 
MISCELLANEOUS
 
8.1    Survival of Representations, Warranties and Covenants.
 
(a)           All representations, warranties and covenants made by GSC in or
pursuant to this Agreement shall be considered to have been relied upon by
Purchaser.  All of the representations, warranties and covenants made herein
shall survive the execution and delivery of this Agreement (regardless of any
investigation made by Purchaser or on their behalf) for a period of three years
from the Closing Date.
 
 
17
Share Purchase Agreement

--------------------------------------------------------------------------------

 
 
(b)           All representations, warranties and covenants made by Purchaser in
or pursuant to this Agreement shall be considered to have been relied upon by
GSC.  All of the representations, warranties and covenants made herein shall
survive the execution and delivery of this Agreement (regardless of any
investigation made by GSC or on their behalf) for a period of three years from
the Closing Date.  This includes,without limitation, Purchaser’ obligation set
forth in Section 1.2 hereof.
 
8.2    Notices.  All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, electronic
transmission, courier service or personal delivery:
 
(a)           if to GSC:
 
Genesis Solar Corporation.
4600 South Ulster Street, Suite 800
Denver, CO 80237
Telephone:  303-221-3680
Facsimile:  303-
E-mail:  davidbrenman@comcast.net
 
(b)  
if to Purchaser:

 
Vital Source, S.A.
Via San Salvatore 13
P.O. Box 616
CH 6902
Paradiso, Switzerland
 
Telephone: 
Facsimile: 
E-mail:
 
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if delivered by facsimile or electronic mail.  Any
party may by notice given in accordance with this Section 8.2 designate another
address or Person for receipt of notices hereunder.
 
8.3    Successors and Assigns; Third Party Beneficiaries.  This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto.  Neither Party may assign this Agreement to any other
person without the other party’s consent, which consent will not be unreasonably
withheld Any assignee of the Purchaser is referred to herein as an “Other
Purchaser.”  No Person other than the parties hereto and their successors and
permitted assigns is intended to be a beneficiary of this Agreement,.  The
Purchaser may only assign this Agreement or its obligations hereunder to any
person as to whom all of the representations set forth in Article III with
respect to the Purchaser are accurate and complete.
 
 
18
Share Purchase Agreement

--------------------------------------------------------------------------------

 
 
8.4    Amendment and Waiver.
 
(a)    No failure or delay on the part of the parties hereto in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  The remedies provided for herein are cumulative and are not exclusive
of any remedies that may be available to the parties hereto at law, in equity or
otherwise.
 
(b)     Any amendment, supplement or modification of or to any provision of this
Agreement, any waiver of any provision of this Agreement, and any consent to any
departure by GSC or Purchaser from the terms of any provision of this Agreement,
shall be effective (i) only if it is made or given in writing and signed by GSC
and Purchaser purchasing a majority of the Purchased Shares, and (ii) only in
the specific instance and for the specific purpose for which made or
given.  Except where notice is specifically required by this Agreement, no
notice to or demand on the parties hereto in any case shall entitle the parties
hereto to any other or further notice or demand in similar or other
circumstances.
 
8.5    Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
8.6    Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
8.7    GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF COLORADO WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW THEREOF.
 
8.8    Jurisdiction.  Each party to this Agreement hereby irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
or any agreements or transactions contemplated hereby shall be brought only in
the federal courts of District of Colorado and hereby expressly submits to the
personal jurisdiction and venue of such courts for the purposes thereof and
expressly waives any claim of improper venue and any claim that such courts are
an inconvenient forum.  Each party hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the address set forth in Section 8.2, such service to become
effective 10 days after such mailing.
 
 
19
Share Purchase Agreement

--------------------------------------------------------------------------------

 
 
8.9    Severability.  If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.
 
8.10    Rules of Construction.  Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement.
 
8.11    Entire Agreement.  This Agreement, together with the exhibits and
schedules hereto, and the other Transaction Documents are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein.  There are no
restrictions, promises, representations, warranties or undertakings, other than
those set forth or referred to herein or therein.  This Agreement, together with
the exhibits and schedules hereto, and the other Transaction Documents supersede
all prior agreements and understandings between the parties with respect to such
subject matter.
 
8.12    Fees.  Each of the parties to this Agreement will pay its own costs,
expenses, and fees (including, without limitation, legal fees) incurred by such
party in connection with the transactions contemplated by this Agreement.
 
8.13    Publicity; Confidentiality.  Except as may be required by applicable
Requirements of Law, none of the parties hereto shall issue a publicity release
or public announcement or otherwise make any disclosure concerning this
Agreement, the transactions contemplated hereby or Purchaser , without prior
approval by the other parties hereto; provided, however, that nothing in this
Agreement shall restrict GSC from making disclosure required by the federal
securities laws including (without limitation) appropriate disclosures required
by Form 8-K.  To the extent reasonably possible, GSC will provide Purchaser with
at least one business days’ notice of any intent to make disclosure on Form 8-K
or otherwise.
 
8.14    Further Assurances.  Each of the parties shall execute such documents
and perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations or other actions by, or giving any notices
to, or making any filings with, any Governmental Authority or any other Person)
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement.
 

 
 



 
20
Share Purchase Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Agreement on the date first written above.
 

     
GENESIS SOLAR CORPORATION
     
 
 
By:  /s/ David W. Brenman
PURCHASER:
  David W. Brenman, President      
VITAL SOURCE, S.A.
   
 
         
By:  /s/ Thomas Geraets
   
Thomas Geraets, President
   



 


 

 
21
Share Purchase Agreement

--------------------------------------------------------------------------------

 
